     Case 3:21-cv-00102-MMD-WGC Document 9 Filed 08/17/21 Page 1 of 2



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     RACHEL MARIE WHITTED also known as                   Case No. 3:21-cv-00102-MMD-WGC
      RALPH WHITTED,
4                                                                         ORDER
                                              Plaintiff
5
              v.
6
      PERRY RUSSELL et al.,
7
                                         Defendants
8
9
     I.       DISCUSSION
10
              According to the Nevada Department of Corrections (“NDOC”) inmate database,
11
     Plaintiff is no longer incarcerated. However, Plaintiff has not filed an updated address
12
     with this Court. The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1,
13
     a “pro se party must immediately file with the court written notification of any change of
14
     mailing address, email address, telephone number, or facsimile number. The notification
15
     must include proof of service on each opposing party or the party’s attorney. Failure to
16
     comply with this rule may result in the dismissal of the action, entry of default judgment,
17
     or other sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court
18
     grants Plaintiff until Friday, September 17, 2021, to file her updated address with this
19
     Court.     If Plaintiff does not update the Court with her current address by Friday,
20
     September 17, 2021, this case will be subject to dismissal without prejudice.
21
              Additionally, the Court denies the applications to proceed in forma pauperis for
22
     prisoners (ECF Nos. 4, 7, 8) as moot because Plaintiff is no longer incarcerated. The
23
     Court now directs Plaintiff to file an application to proceed in forma pauperis by a non-
24
     prisoner by Friday, September 17, 2021, or pay the full filing fee of $402.
25
     II.      CONCLUSION
26
              For the foregoing reasons, it is ordered that Plaintiff will file an updated address
27
     with the Clerk of the Court by Friday, September 17, 2021.
28
     Case 3:21-cv-00102-MMD-WGC Document 9 Filed 08/17/21 Page 2 of 2



1           It is further ordered that Plaintiff’s applications to proceed in forma pauperis for
2    prisoners (ECF Nos. 4, 7, 8) are denied as moot.
3           It is further ordered that the Clerk of the Court will send Plaintiff the approved form
4    application to proceed in forma pauperis by a non-prisoner, as well as the document
5    entitled information and instructions for filing an in forma pauperis application.
6           It is further ordered that by September 17, 2021, Plaintiff will either: (1) file a fully
7    complete application to proceed in forma pauperis for non-prisoners; or (2) pay the full
8    filing fee of $402.
9           It is further ordered that, if Plaintiff fails to timely comply with this order, this case
10   will be subject to dismissal without prejudice.
11          DATED: August 17, 2021.
12
13                                               UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
